         Case 1:19-cr-00606-SHS Document 77 Filed 02/09/21 Page 1 of 1
                                         U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                    February 9, 2021
VIA CM/ECF

The Honorable Sidney H. Stein
United States District Judge                                             MEMO ENDORSED
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

       Re:    United States v. Delowar Mohammed Hossain, S1 19 Cr. 606 (SHS)

Dear Judge Stein:

       The parties write jointly to request a one-day adjournment of the deadlines for filing
motions in limine, proposed jury charges, proposed voir dire, and replies thereto. As currently
scheduled, the parties’ pretrial filings are due on Monday, February 15, 2021, which is the
designated Court holiday for President’s Day, and replies are due one week later, on Monday,
February 22, 2021. In view of the holiday, the parties jointly request that the Court modify the
schedule by one day so that pretrial filings are due on Tuesday, February 16, 2021, and responses
are due one week later, on Tuesday, February 23, 2021.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    United States Attorney for the
                                                    Southern District of New York


                                                By: ___/s/_______________________
                                                    David W. Denton, Jr.
                                                    Jessica K. Fender
                                                    Assistant United States Attorneys
                                                    (212) 637-2744 / 2276

cc:    Defense Counsel, via CM/ECF


        Request granted.

        Dated: New York, New York
               February 9, 2021
